Berdon, J.,
dissenting. The defendant, Michael Ross, moves to expand the universe of cases because the present rules and case law are inadequate for proportionality review. The defendant lists only fifteen cases that can now be considered (including four cases in which he was a defendant).
I would grant the defendant’s request for oral argument on the motion. Certainly, we should allow both the defendant and the state to supplement their written argument and respond to our questions on a matter as important as determining whether the death penalty should be imposed.
*564First, I must put the defendant’s request in its proper perspective, as the New Jersey Supreme Court did in State v. Ramseur, 106 N.J. 123, 524 A.2d 188 (1987). “Proportionality review has a function entirely unique among the review proceedings in a capital proceeding. Proportionality review, in the context of a capital sentencing scheme, is not appellate review to ensure that the aggravating factors outweigh beyond a reasonable doubt all the mitigating factors ... or to determine if the death sentence is disproportionate to the crime in violation of the ban against cruel and unusual punishment. That death is not disproportionate in the sense of being a cruel and unusual punishment is presumed by the nature of the review. . . . Rather, the purpose of review here is of a different sort. ... It purports to inquire instead whether the penalty is nonetheless unacceptable in a particular case because [it is] disproportionate to the punishment imposed on others convicted of the same crime.
“The heightened concern in a capital case for whether a sentence is disproportionate in this sense is twofold and derives from the finality of the result and the risk that the proceedings are vulnerable to the influence of impermissible considerations. First, the imposition of death by public authority is . . . profoundly different from all other penalties. . . . Because of this fundamental distinction between the death penalty and all other punishments, there is a corresponding difference in the need for reliability in the determination that death is the appropriate punishment in a specific case. Proportionality review assists us in assuring that we have designed procedures which are appropriate to the decision between life and death and . . . [that] we have followed those procedures.
“Proportionality review further acts as a check against the random and arbitrary imposition of the death penalty by an aberrant jury. . . . [G]iven the *565emotions generated by capital crimes, it may well be that juries, trial judges, and appellate courts considering sentences of death [may be] affected by impermissible considerations. . . . Discrimination on the basis of race, sex, or other suspect characteristic cannot be tolerated. As the Florida Supreme Court stated: [Proportionality review] by this Court guarantees that the reasons present in one case will reach a similar result to that reached under similar circumstances in another case. No longer will one man die and another man live on the basis of race, or a woman live and a man die on the basis of sex. If a defendant is sentenced to die, this Court can review that case in light of the other decisions and determine whether or not the punishment is too great. Thus, the discretion charged in Furman v. Georgia, [408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972),] can be controlled and channeled until the sentencing process becomes a matter of reasoned judgment rather than an exercise in discretion at all. . . .
“Proportionality review therefore is a means through which to monitor the imposition of death sentences and thereby to prevent any impermissible discrimination in imposing the death penalty.” (Citations omitted; internal quotation marks omitted.) Id., 326-27.
Why this court is so restrictive in expanding the universe of cases to be considered is beyond my comprehension. Allowing a case to be included in the universe under our rules of practice; Practice Book § 4066A (b); does not mean that the case is automatically considered a “similar” case under proportionality review mandated by General Statutes § 53a-46b. Certainly, to grant the defendant’s alternative request disadvantages no one—the state, the defendant or the court— except that it may mean more work for all of us in attempting to sort out those cases that are “similar” from those that are not. I would prefer to rely on the *566good faith efforts of the parties to include only cases that are similar. When so much is at stake—life or death—we should have all the relevant information before us so we can make a just decision.
The majority of this court today does grant partial relief for the defendant by our sua sponte modification of the request, but we do not have any information as to whether that relief will increase the universe of cases and if so, the extent of the increase. On the basis of the briefs before me today, and without the benefit of oral argument, I would grant the defendant’s alternative proposal, which he estimates would increase the universe by approximately twenty-five additional cases. That proposal would “include all capital felony cases prosecuted in Connecticut after October 1,1973, which likewise resulted in a conviction of at least Manslaughter in the First Degree (General Statutes §§ 53a-55, 53a-55a) following a plea or trial.”
Accordingly, I dissent.